     Case: 3:19-cv-00381-wmc Document #: 1 Filed: 05/13/19 Page 1 of 5


                                                                                        Coo No
                                                                                   -1,• 01
                                                                                         .) /F:11._RO
                                ATTACHMENT 1                                  V.)19HAY 13 nf111: 41

                                                                                 PIER OPP&
                                                                              CLERK US 01Si coy
                                                                                              I-
                              COMPLAINT FORM                                       WO Or 'IV:
                        (for non-prisoner filers without lawyers)

                 IN THE UNITED STATES DISTRICT COURT
         FOR THE               DISTRICT OF



(Full name of plaintiff(s))

nth          Cow-.\

       vs
                                                           Casi iree V
(Full name of defendant(s))
                                                                                  381 WMC
                                                           (to be supplied by clerk of court)
    AV'
  rtht\

1 onq-li NAni


A. PARTIES

       1.     Plaintiff is a citizen of      \A) I                       and resides at
                                             (State)

                              4eAr We-It v)9.,
                                            (Address)

       (If more than one plaintiff is filing, use another piece of paper).



                                 Attachment One (Complaint) - 1
          Case: 3:19-cv-00381-wmc Document #: 1 Filed: 05/13/19 Page 2 of 5




            2.     Defendant
                                                                                   (Name)

     is (if a person or private corporation) a citizen of /
                                                                           (State, if known)
     and (if a person) resides at   li1/4V)-C\\foosP                      (Address, if known)
    and (if the defendant harmed you while doing the defendant's job)

    worked for          W
                                                   (Employer's name and address, if known)

            (If you need to list more defendants, use another piece of paper.)

     B.     STATEMENT OF CLAIM

            On the space provided on the following pages, tell:
            1.    Who violated your rights;
            2.    What each defendant did;
            3.    When they did it;
            4.    Where it happened; and
            5.    Why they did it, if you know.

  i\a4-ea Gut\ 161AiNkU\dria-nskS = 'WC) 1),Vvoil
  41\56k1 OC4s-Viut &mute.
   \s VotAlk tALc unk5k)-0?rat-elL
                                 -     .eivarcel

-
    ?r          9 kr* sOoncL 04 \ink, Akita „Ek
           feateutim 04-e nive .    ot-L Vve_Ap vine
       toy solv\\Apt     aAcurks )1m-eke- al     if26)
                                sitod            169- A-?oica2=
      Ntik             cerj\I
                                                                                                ifAe,s
-                            ckvi                             lrirsi I Qs,
     UNA-                                            Q_CLUSe___
                     v Attachment One Complaiorta
                 40uvws2
    --circuifre- 04_r cie                         a Pt Ca)1 ivt
       Case: 3:19-cv-00381-wmc Document #: 1 Filed: 05/13/19 Page 3 of 5




    \Nas cin\fx\           \\Ofike,c6A
                                                k\Veyll \c-e 6-(1
               S I OStika\                         c 11(teMS
          Cil4e4 (Ctl                        5r1             akluigitt
-          rAen019 %me \ivy 0,4                                    (mom
    Aims oveAr \mom)/
     fiLA-eAt% c et)ir

    lveaiks 4/14 -as ci)                               raio
    WA/ (cafi-eAi t.tAt.CGL--Cej \,ow\--"Ic,c-,                     tifru

    $\cotkik),




                            Attachment One (Complaint) — 3
      Case: 3:19-cv-00381-wmc Document #: 1 Filed: 05/13/19 Page 4 of 5




C.     JURISDICTION

             I am suing for a violation of federal law under 28 U.S.C. § 1331.

                                  OR

             I am suing under state law. The state citizenship of the plaintiff(s) is (are)
             different from the state citizenship of every defendant, and the amount of
             money at stake in this case (not counting interest and costs) is


D.     RELIEF WANTED

       Describe what you want the court to do if you win your lawsuit. Examples may
       include an award of money or an order telling defendants to do something or
       stop doing something.

     Wcui\-i\-- WIIn      \cod{ceAraa
\ Wm&                   \mom)                       aaAnkafiArS

                                                      parsaVat
                   t&       cv suAkAfill




                               Attachment One (Complaint) - 4
     Case: 3:19-cv-00381-wmc Document #: 1 Filed: 05/13/19 Page 5 of 5




E.    JURY DEMAND


     X       Jury Demand - I want a jury to hear my case
                              OR
      Ill    Court Trial — I want a judge to hear my case


Dated this 13        day of

                    Respectfully Submitted,




                    Signature of Plaintiff

                      Is0 S
                    Plaintiff's Telephone Number

                     CM4,\.              # \1St'
                    Plaintiff's Email AdPess




                         wL
                    (Mailing Address of Plaintiff)

                    (If more than one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

       I DO request that I be allowed to file this complaint without paying the filing
       fee. I have completed a request to proceed in the district court without
       prepaying the fee and attached it to the complaint.


Ei Ifiling
       DO NOT request that I be allowed to file this complaint without prepaying the
           fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
       complaint.




                               Attachment One (Complaint) — 5
